Citation Nr: 1609632	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  13-21 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for blackouts/syncope.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for anxiety, to include as secondary to blackouts/syncope.


REPRESENTATION

Appellant represented by:	Michael Kelley, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 1986.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). In May 2015, the Board remanded the claim for additional development and adjudicative action. 

The Veteran testified in support of these claims during a videoconference hearing held before the undersigned Veterans Law Judge in June 2014.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA medical examinations and opinions in August and September 2015. At that time, the Veteran brought with him records from a July 2015 reported blackout. It is unclear whether these records were considered by the examiners and may not have been available to them. Additionally, the Veteran's available VA treatment records contained in Virtual VA may not have been 


available to the VA examiners who conducted the August and September 2015 VA examinations, as these records were also not discussed by the examiners.

While it is not necessary for an examiner to specifically discuss each piece of evidence in the Veteran's claims file, in this case the August 2015 examiner stated, "[d]ue to the lack of evidence available it is less likely than not this veteran's headaches or described symptoms of blackouts and periods of unconsciousness are due to being struck by lightning in the military." The examiner's statement suggests that the evidence was not reviewed in full.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with authorization forms for him to complete and return for any private treatment the Veteran has received for his claimed conditions. The AOJ should then request all of these records and document all steps to do so in the Veteran's claims file. 

IN PARTICULAR, THE AOJ MUST ATTEMPT TO OBTAIN RECORDS FROM St. Elizabeth's Medical Center and Brockton Hospital.

2. Obtain all of the Veteran's VA treatment records (including those marked in Virtual VA as "may not view") and associate them with the Veteran's claims file.

3. Once the development in steps 1 through 3 is complete, return the claims file to the examiner who provided the August 2015 medical opinion regarding the Veteran's claimed blackouts/syncope and headaches for an addendum opinion regarding the nature and likely etiology of the Veteran's claimed blackouts/syncope 


and headaches. The examiner is to provide an opinion as to whether the blackout/syncope and/or headache conditions (i) had their onset in service or within one year of separation; or (ii) are related to the Veteran's period of military service. 

The claims folder, and a copy of this remand and all treatment records in both the Veteran's VBMS and Virtual VA claims file, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the claims file is imperative, attention is called to the following:

*In April 2007 the Veteran was treated by VA when requesting an antidepressant. He reported blacking out at the wheel 3-4 months prior. 

*In March 2009 the Veteran was seen at St. Elizabeth's Medical Center with reports of two episodes of syncope while driving. 

*An undated "Cardiovascular/Electrophysiology Intake Form - Phone Interview" states that the Veteran had a past medical history of two syncopal episodes without premonitory symptoms, which led to motor vehicle accidents."

*The Veteran was seen in August 2010 at St. Elizabeth's Medical Center for follow up for an unexplained syncope. The Veteran reported a recurrent syncopal episode one and a half months prior.

*In July 2015, the Veteran was evaluated after having reportedly lost consciousness and fell at his home the previous evening. The morning after his fall, the Veteran reported waking with an on and off headache.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. Return the claims file to the examiner who provided the September 2015 psychiatric medical opinion for an addendum opinion regarding the nature and likely etiology of the Veteran's claimed anxiety. The examiner is to provide an opinion as to whether the psychiatric condition(s) (i) had its onset in service or within one year of separation; (ii) is related to the Veteran's period of military service; or (iii) is related to the Veteran's claimed blackouts/syncope. 

The claims folder, and a copy of this remand and all treatment records in both the Veteran's VBMS and Virtual VA claims file, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the claims file is imperative, attention is called to the following:

*In April 2003 the Veteran was treated for psychiatric problems and reported a long history of drug and alcohol abuse and psychiatric problems.

*In an April 2007 VA treatment record, the Veteran had a positive depression screen.

*The Veteran's VA treatment records show a past medical history of neurotic depression, a prescription for sertraline to be used daily for depression/mood, and a prescription for chlordiazepoxide to be used for anxiety.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

5. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. THEN readjudicate the claims. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the claimant and her representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




